In re Tassin, Michael J.; — Plaintiff(s); applying for writ of certiorari and/or review, supervisory and/or remedial writs; Parish of Avoyelles, 12th Judicial District Court, Div. “B”, Nos. 54636, 55487; to the Court of Appeal, Third Circuit, No. KW88-0244.
Denied. The showing in connection with claims one and two is insufficient to warrant post conviction relief. Relator’s attacks in claim three on the legality of the 1976 and 1977 convictions charged in the multiple bill should be filed in those proceedings, not in the present conviction in which they were used as support for the multiple offender bill. See, State ex rel Becnel v. Blackburn, 410 So.2d 1015 (La.1982).